— In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Suffolk County, dated May 19, 1978, which denied their cross motion (1) for renewal of a prior order of the same court denying a general preference, and (2) for removal of this action from the District Court, Suffolk County, to the Supreme Court, Suffolk County. Order reversed, without costs or disbursements, and cross motion granted. Under the facts of this case, recovery for the injuries sustained may exceed the jurisdiction of the District Court. Damiani, J. P., Titone, Gulotta and Shapiro, JJ., concur.